Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 56 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffis et al – (US 2007/0090180 A1 – hereinafter referred to as Griffis).

Regarding claim 56, Griffis teaches a computer program product (Griffis, para. [0104]: a computer program stored on storage or memory) for updating a machine learning model on a device (Griffis, para. [0040, 0043, 0082, and 0087], and Figs. 2 and 5: update a statistical model 207 in a single module 501 using automatic learning such as by neural networks), the computer program product comprising: 


program code (Griffis, para. [0104]: a computer program stored on storage or memory) to obtain sensor data on a first device; 

process sensor data on the first device with a first machine learning model to create first classification data (Griffis, para. [0054, 0082, and 0087]: perform clustering and classification using automatic learning such as by neural networks);

send first communication data based on the sensor data to a second device (Griffis, para. [0043] and Fig. 5: send a key activity message 503 to the workstation 506); 

process the first communication data at the second device using a second machine learning model to create second classification data (Griffis, para. [0054, 0082, and 0087]: perform clustering and classification using automatic learning such as by neural networks); 

determine differences between the first classification data and the second classification data (Griffis, para. [0040] teaches process the sensor data to detect any statistically 

update the first model based on the determined differences (Griffis, para. [0039-0040]: provide feedback useful for altering the key activity data 113 regarding the inferred foreground objects from background objects).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-5, 9-10, 13-16, 24-28 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al – (US 2007/0090180 A1 – hereinafter referred to as Griffis) and further in view of Wasserman et al. (US 2005/0109959 A1 – hereinafter referred to as Wasserman).

Regarding claim 1, Griffis teaches a method (Griffis, para. [0040] and Fig. 2) for updating a model on a machine (Griffis, para. [0040] and [0043], and Figs. 2 and 5: update a statistical model 207 in a single module 501), comprising: 
obtaining sensor data at a first device (Griffis, para. [0040] and [0043], and Figs. 2 and 5: obtain sensor data through sensors to a computer 101); 
ending communication data based on the sensor data to a second device; (Griffis, para. [0043] and Fig. 5: send a key activity message 503 to the workstation 506)
determining a first model at a second device based on identifying from the communication data at least one of: (Griffis, para. [0040] and [0043], and Fig. 2: the workstation 506 performs computations to update key activity definitions to update the model 207); 
	one or more additional classes of the object;
	one or more additional objects, or
a context of the machine; (Griffis, para. (0052)-(0053]: determine what

sending model information about the first model from the second device to the first device; and (Griffis, para. [0039] and [0043], and Figs. 1 and 5: the results of the computations by the workstation 506 are communicated through an electronic messaging system interface 512 to provide feedback useful for altering the key activity data 113) 
updating an embedded model on the first device based on the model information (Griffis, para. [0039] and [0043]: provide feedback useful for altering the key activity data 113).

However Griffis fails to explicitly disclose wherein the sensor data were captured at a sensor attached to the machine, and wherein the first device is proximate to the sensor;

Wasserman discloses wherein the sensor data were captured at a sensor attached to the machine, and wherein the first device is proximate to the sensor. (Wasserman figure 1, figure 2 and claim teaches a system with a camera (sensor) and axis sensors (sensor) attached to a machine and wherein a first device (computer) is proximate to the sensor (next to it.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffis with that Wasserman in order to allow for a sensor to attached to a machine as both Griffis and Wasserman are both directed 

Regarding claim 4, Griffis in view of Wasserman further teaches wherein the model information includes an indication to turn parts of the embedded model on or off. (Griffis, para. [0065]-[0066]: a graphical user interface (GUI) is used to select and unselect the sensors to be used by the embedded model)

Regarding claim 5, Griffis in view of Wasserman further teaches wherein the model information includes the first model, (Griffis, para. [0043] and [0067]: the key activity message 503 has key activity data which includes the models and associated parameters) and further comprising: 
modifying the first model at the first device based on local data stored on the first device, wherein the local data includes at least one of local training data, local parameters (Griffis, para. [0067] and [0095]: the key activity data has associated parameters which are local and may be adjusted by a user), local capabilities (Griffis, para. [0076]), or local compression.

Regarding claim 9, Griffis in view of Wasserman further teaches wherein the sensor data is based on at least one of visual processing (Griffis, para. [0037]: machine vision), GPS measurements, inertial sensor measurements, audio inputs, inputs selected by a user (Griffis, para. [0068]: user-selected sensors), or a behavior of the user.

Regarding claim 10, Griffis in view of Wasserman further teaches comprising: 
determining system parameters of the first device;  wherein the system parameters include at least one of compute capabilities (Griffis, para. [0106]: a server uses a dynamic linked library (DLL) to handle the key activity analysis), application latency targets, or some combination thereof; and wherein the determining a first model is based in part on the determined system parameters (Griffis, para. [0106]: the server handles the key activity analysis to perform determinations by a first model).

Regarding claim 13, Griffis in view of Wasserman further teaches wherein the context of the machine is determined at the first device; and wherein the communication data comprises the determined context (Griffis, para. (0043] and (0057]: the computer 101 analyzes the sensor data for occurrences of key activities, which include location data for behaviors and interactions).

Regarding claim 14, Griffis in view of Wasserman further teaches wherein the context of the machine is determined at the second device (Griffis, para. (0043]: the workstation 506 loads and processes the key activity data which determines the features, shapes, activities, and behavior being modeled); and wherein the communication data is based on at least one of sensor data (Griffis, para. (0040] and [0043], and Fig. 2: the workstation 506 performs computations on the sensor data to update key activity definitions to update the model 207), processed sensor data, or some combination thereof.

Regarding claim 15, Griffis in view of Wasserman further teaches comprising: 
obtaining a second communication data from a third device at the second device (Griffis para. [0043] and Fig. 5: the workstation 506 receives key activity message logs 510 from a database 511 as the third device); and

wherein the determining a context of the first device is further based on the second communication data obtained from the third device (Griffis, para. (0043): the workstation 506 loads and processes the key activity data in the logs 510 which determines the features, shapes, activities, and behavior being modeled).

Regarding claim 16, Griffis in view of Wasserman disclose the method of claim 1 , wherein the context is based on at least one of weather, geography, road types, sign types, route type, motion type, location, lighting conditions, sun glare, sensor availability, computational resource availability, latency requirements, bandwidth availability, or some combination thereof. (Griffis, para. (0043] and (0057]: the computer 101 analyzes the sensor data for occurrences of key activities, which include location data for behaviors and interactions).

In regards to claim 24 it is a method embodiment of claim 1 with similar limitations and thus rejected using the reasoning found in claim 1.



Regarding claim 26, Griffis in view of Wasserman disclose the method of claim 24, further comprising: determining at the second device how densely to sample sensor data (Wasserman para. [0120] teaches adjusting density sample for a time period, wherein sample is done on sensor image data.) from a time period of interest (Griffis, para. [0020] and [0047]); wherein the second communication data comprises an indication of the time period of interest; processing a portion of recorded sensor data on the first device to create third inference data (Griffis, para. [0076] teaches predicting further locations); wherein the portion is determined based on the indication; and sending third communication data to the second device based on the third inference data. (Griffis, para. (0076]: predict future locations, and identify and transmit localized foreground objects),



Regarding claim 28, Griffis in view of Wasserman further teaches wherein the second communication data further comprises an indication of a future time period of interest (Griffis, para. (0102): predict future object locations at a future time period of interest).

Regarding claim 38, Griffis in view of Wasserman disclose the method of claim 24, wherein the processing of first communication data comprises a full image search, wherein processing sensor data further comprises tracking objects based on the location estimate from the second communication data, (Griffis, para. [0040] and [0081]) and wherein the processing sensor data further comprises a full image search at an image resolution that is lower than the image resolution of the full image search processed on the second device. (Wasserman, para. [0011]: a motor-driven motion control system provides a coarser resolution while a piezoelectric positioner provides high resolution for improved auto focus speed and resolution).


Regarding claim 39, Griffis in view of Wasserman disclose the method of claim 24, wherein the processing sensor data is applied at a first resolution for a first portion of the sensor data and at a second resolution for a second portion of the sensor data. (Wasserman, 

Regarding claim 40, Griffis in view of Wasserman disclose the method of claim 39 and further teaches comprising: selecting the first portion of sensor data based on the first inference data and the second inference data (Griffis, para. [0039]: detect statistically significant events corresponding to key activities), wherein the first inference data comprises a first location estimate of at least one object and the second inference data comprises a second location estimate of the at least one object (Griffis, para. [0081]); and comparing the first location estimate and the second location estimate to create an agreement value. (Griffis, para. [0054] and [0081]: use a matched filter to detect objects in sensor data that are close to a reference shape; and Wasserman further teaches wherein the first resolution is based on the agreement value in para. [0011]: set the resolution based on the detected object such as a person).


Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al – (US 2007/0090180 A1 – hereinafter referred to as Griffis) in view of Wasserman et al. (US 2005/0109959 A1 – hereinafter referred to as Wasserman) and further in view of Frank et al. (US 2012/0290511 A1 – hereinafter referred to as Frank).


However, Frank does teach wherein the determining a first model comprises selecting a model from a model library (Frank, para. [0106]: a model belonging to a person similar to a user is selected, para. [0215]: a library of user expected responses is generated and selected). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the library of expected responses as taught by Frank with the method as taught by Griffis in view of Wasserman to provide determining a first model by selecting a model from a model library as both Griffis and Frank are directed to data and sensory processing (Griffis, para. [0042], Frank, para. [0029]). The benefit of doing so is it creates a more robust and efficient system by all the use to select from a library of expected responses. 

Regarding claim 3, Griffis in view of Wasserman teaches the method of claim 1, and further teaches compressing input sensory data (Griffis, para. [0075]), but does not explicitly teach wherein the determining a first model comprises compressing a model from a model library.
Frank does teach wherein the determining a first model comprises a model from a model library (Frank, para. [0106]: a model belonging to a person similar to a user is selected, para. [0215]: a library of user expected responses is generated and selected). 


Regarding claim 11, Griffis in view of Wasserman teaches the method of claim 1, and further teaches neural networks (Griffis, para. [0082]).  However Griffis in view of Wasserman fails to explicitly disclose wherein the first model and the embedded model consist essentially of deep neural networks, support vector machines, random forests, recurrent neural networks, or reinforcement learning networks. 
Frank does teach recurrent neural networks (Frank, para. [0209]). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Griffis in view of Wasserman with that of Frank in order to allow wherein the first model and the embedded model consist essentially of deep neural networks, support vector machines, random forests, recurrent neural networks, or reinforcement learning networks as both Griffis and Frank are directed to data and sensory processing. The benefit of doing so is it creates a more robust system wherein many types of learning models can be utilized.


Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Griffis et al – (US 2007/0090180 A1 – hereinafter referred to as Griffis) in view of Wasserman et al. (US 2005/0109959 A1 – hereinafter referred to as Wasserman) and further in view of Filho (US 2011/0149745 A1).

Regarding claim 29, Griffis in view of Wasserman disclose the method of claim 24, but does not explicitly teach wherein the processing sensor data comprises processing an anomaly detection algorithm, and further comprising: detecting a putative anomaly based on the first inference data, and wherein the sending first communication data is triggered by the detecting, and wherein the second inference data comprises a classification of the putative anomaly.
Filho does teach wherein the processing sensor data comprises processing an anomaly detection algorithm (Filho, para. [0088-0089]), and further comprising: detecting a putative anomaly based on the first inference data (Filho, para. [0088-0089]), and wherein the sending first communication data is triggered by the detecting (Filho, para. [0089]), and wherein the second inference data comprises a classification of the putative anomaly (Filho, para. [0090]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomaly detection and classification as taught by Filho with the method as taught by Griffis in view of Wasserman to provide wherein the processing sensor data comprises processing an anomaly detection algorithm as Griffis, Wasserman and Filho deal with data and sensory processing. The benefit of doing so is that creates a more efficient and accurate system as it can detect anomalies in its classification thus become more accurate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/ Primary Examiner, Art Unit 2125